UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7268


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SANCHEZ HUDSON, a/k/a Chez,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:09-cr-00039-FDW-14)


Submitted:   November 13, 2012              Decided: November 15, 2012


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sanchez Hudson, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sanchez      Hudson    appeals      the   district     court’s   order

granting   counsel’s      motion    for    a   sentence     reduction     under   18

U.S.C. § 3582 (2006).           We have considered Hudson’s argument on

appeal and conclude there was no abuse of discretion by the

district court.         See United States v. Goines, 357 F.3d 469, 478

(4th Cir. 2004) (stating standard of review).                     Accordingly, we

affirm.     We dispense with oral argument because the facts and

legal    contentions      are   adequately      presented    in    the    materials

before    the   court    and    argument      would   not   aid   the    decisional

process.



                                                                           AFFIRMED




                                          2